Title: From Abigail Smith Adams to John Quincy Adams, 5 November 1816
From: Adams, Abigail Smith
To: Adams, John Quincy


				
					my Dear Son
					Quincy Novbr 5th 1816
				
				while your Father is deeply engaged, in reading, Dupuis “orgine de Tous Les Cultes ou Religion universelle” which he Says is the most Learned work he ever read. all is Silent around me, and I embrace this Season of quiet and tranquility to write to you, and to acknowledge your Letter of August 12th No 92.—your hand writing, always gives me a Spring to my Spirits, and is like a cordial, altho the Glass be not half fill’d.In return I have much to Say to you I do not know whether you will trace my Thoughts in transcribing the following quotation.“A Good Man will Live with the world, as a wise Man will Live with his wife; he will not let himself down to be a dupe to its humours, a devotee to its pleasures, or a flatterer of its faults; he will make himself as happy as he can in the connection for his own Sake, reform where he is able, and complain only when he cannot help it.—I am Sick of that conversation which Spends itself in railing at the times we live in;—I am apt to think, they are not made better by these complaints; and I have often times occasion to know they are made worse, by those very persons who are loudest to complain of them—If this be really one of the habits of Age—it is high time for every Man who grows old, to guard against it, for there is no occasion to invite more pevish Companions for the last hours of Life than time and decrepitude will bring in their train—Let us look back upon things past, with what content we can, Salute time present with the best grace we are able, and resign ourselves to futurity with calmness and a patient mind; if we do not wish to be banished from Society before Death withdraws us from it—do not let us trust to the worlds respect only. Let us Strive also to conciliate its Love”This is very good advise, and I am determined to be very well pleased with the World, and wish well to all its inhabitants, altho in my journey through it, I meet with Some who are too Selfish, others too ambitious, Some uncharitable, others malicious and envious. yet these vices are counter balanced by opposite virtues—and therefore this is a very good world and I always thought the laughing phylosopher a much wiser man, than the Sniveling one—as he who enjoys; must be happier than he who Suffers.Novbr 8thhere I closed my Lucubrations for the Evening, and not hearing of any vessel going Soon, I have not resumed my pen untill this day, when I have to acknowledge your Letter of 23 of August No 93, which was brought me by mr Shaw on Sunday. he came to dine with us, with mr Pitcarn (and a mr Brodee, a Nephew of mrs Pitcarns)—who had visited us the week before, and whom I had not Seen for many years. old Time has made very free with him, as well as with your Mother, tho it has deprived him of his Bloom, and those youth full graces, which renderd him the favorite of the Ladies. he still retains the vigor of his mind, and the fire of his Eye, which always Sparkeld with animation. he is a pleasant intelligent companion, and we were much pleased with his conversation.—we received at the same time the Reviews you Sent, which amuse us, and give us Some knowledge of the new Publications, as well as politicks of the Country—England appears to be in a very distressed condition. Altho she has burdend herself with, and added to the weight of her debt, by her injustice and Rapine towards us, I cannot but feel for the innocent victims of her folly thousands of whom appear to be perishing for lack of food—willing to Labour, but not employ’d. in Such a State, who can answer for concequences? How ought we, in this Land of civil and Religious Liberty, to value, and Cherish our institutions, our Laws & Government?“Shall man alone whom Rational we callBe pleasd with nothing, if not blest with all?”My dear Son, Let me put a Serious question to you. when do you think of returning to your own Country?Mr Madison whose commission you bear, will retire. The Virginia Presidents have so determined it by their example, that 8 years Shall be the measure of time for holding that office. mr Madison will retire in less turbulent times, than any of his predecessors—and with the Love, and affection, of a large Proportion of the Nation.—Mr Munroe, his expected Successor, altho not possessing equal talents, has had much experience in publick Life and has many Supporters and warm Friends—If you can think it consistent with your public duties, there is not any object I have more at Heart than to See you again with your Family, before I go hence—I am with every Sentiment of Love and / affection your Mother
				
					A Adams
				
				
			